No. 95-3401


Steven L. King,                            *
                                           *
                        Appellant,         *
                                           *   Appeal from the United States
              v.                           *   District Court for the
                                           *   District of Nebraska.
Burlington Northern Railroad               *       [UNPUBLISHED]
Company, A Corporation,                    *
                                           *
                         Appellee.         *



                        Submitted:     March 13, 1996

                        Filed:   March 29, 1996


Before MORRIS SHEPPARD ARNOLD, FLOYD R. GIBSON, and HEANEY, Circuit
       Judges.


PER CURIAM.



The Appellant, Steven L. King, is employed by the Burlington Northern
Railroad Company (Burlington).   On June 25, 1991, he suffered a back injury
while repairing railroad cars.       After undergoing physical therapy, King
returned to work on July 11, 1991.    Claiming that his employer   negligently
failed to provide him with sufficient assistance, King brought a suit under
the Federal Employers' Liability Act, 45 U.S.C. § 51 (FELA) to recover
damages.   Burlington responded that King failed to work safely by failing
to seek help from co-workers, by failing to wait for assistance, and by
failing to complain about his inability to accomplish his tasks.     The case
was tried to a jury, and a verdict was returned in favor of the defendant.


     On appeal, King argues that the district court failed to properly
instruct the jury with respect to the specific duties
imposed upon a railroad company by FELA.    We will not disturb the verdict
so long as the charge, when viewed as a whole, fairly and adequately
reflects the applicable law.      Resolution Trust Corp. v. Eason, 17 F.3d
1126, 1132 (8th Cir. 1994).    After a careful examination of the challenged
charges, we hold that they are    consistent with Eighth Circuit pattern jury
instructions, see    Manual of Model Civil Jury Instructions—Eighth Circuit
186 (1995), and adequately state the defendant's duties under federal law.


     Therefore, we affirm.


     A true copy.


           Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.